Name: Decision No 2/97 of 9 September 1997 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, establishing the Committee's Rules of Procedure
 Type: Decision
 Subject Matter: international security;  international law;  politics and public safety;  economic geography;  European construction;  EU institutions and European civil service
 Date Published: 1997-10-14

 Avis juridique important|41997D0663Decision No 2/97 of 9 September 1997 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, establishing the Committee's Rules of Procedure Official Journal L 281 , 14/10/1997 P. 0026 - 0026DECISION No 2/97 of 9 September 1997 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, establishing the Committee's Rules of Procedure (97/663/CMS) THE COMMITTEE set up by Article 18 of the Convention determining the State responsible for examining applications for asylum lodged in one of the Member States of the European Communities, signed in Dublin on 15 June 1990 (1) (hereinafter referred to as 'the Committee` and 'the Convention` respectively),Having regard to Article 18 (4) of the Convention,Whereas it is appropriate that the operation of the Committee be governed by the same provisions mutatis mutandis, as those which feature in the rules of procedure of the Council of the European Union (2) (hereinafter referred to as 'the Council`),HAS DECIDED AS FOLLOWS:Article 1 The Committee shall consist of a representative at ministerial level of each Member State party to the Convention, authorized to commit the government of that Member State.Article 2 The provisions of the Council's Rules of Procedure, together with the Council statements pertaining thereto, shall apply mutatis mutandis to the proceedings of the Committee.Article 3 Representatives of States which were not Member States of the European Communities when the Convention was signed and which have not yet acceded to that Convention in accordance with Article 21 thereof, are entitled to attend the meetings of the Committee as observers. For the purposes of applying to the Committee's proceedings Articles 2 (1), (3) and (4), 4 (3) and (4), 9 (1) and (3) and Article 10 of the Council's Rules of Procedure, such representatives shall be considered as members of the Committee.Article 4 Save where these Rules of Procedure provide otherwise, the Committee shall act on procedural matters by a majority of its members.Abstentions by members present in person or represented shall not prevent the adoption by the Committee of acts which require unanimity.Article 5 The conditions under which the public has access to Council documents, disclosure of which is without serious or prejudicial consequences, shall be applied mutatis mutandis to the Committee's documents.Article 6 This Decision shall enter into force on the day following its adoption.Done at Brussels, 9 September 1997.For the CommitteeThe ChairmanM. FISCHBACH(1) OJ C 254, 19. 8. 1997, p. 1.(2) OJ L 304, 10. 12. 1993, p. 1, and OJ L 31, 10. 2. 1995, p. 14.